PER CURIAM.
In case number 2D11-3421, D’Angelo Lavelle Dixon appeals an order denying a motion for postconviction relief, which he filed in January 2010. In case number 2D11-3420, he appeals an order addressing pending motions deriving from an or*55der of this court asking the trial court to respond to a writ of mandamus. This court concluded that both of these orders were affected by our recent opinion in Dixon v. State, 60 So.3d 1179 (Fla. 2d DCA 2011). Accordingly, we relinquished jurisdiction to the trial court for a period of forty-five days to allow it to take any action necessary in light of our earlier opinion. We even informed the trial court that it was free to vacate these orders, which would allow this court to treat the appeals as premature. The trial court took no action during the forty-five days, and jurisdiction has returned to this court.
Because we conclude that these orders were entered in reliance upon earlier orders that this court reversed in the above-cited case, we reverse these two orders and remand for further proceedings in hopes that the trial court can resolve all postconviction matters pending before it and render a single final order.
ALTENBERND, KELLY, and BLACK, JJ„ Concur.